DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges that claims 1 and 4 – 10 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4 – 5, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Minoru (JPH1187806, examiner submitted in PTO-892 form, filed on September 17, 2019) in view of Reed (US 5,852,626, examiner submitted in PTO-892 form, filed on September 17, 2019), further in view of Snitzer (US 4,044,315).


    PNG
    media_image1.png
    186
    255
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    158
    316
    media_image2.png
    Greyscale


Regarding claim 1, Minoru discloses a solid-state laser device comprising:
a resonator composed of a pair of mirrors (see Figure 3, Character 17 and 19, the reference called "rear mirror” and “outer mirrors” and paragraphs [0007 and 0024]); 
a laser rod (see Figures 1 and 3, Character 11, the reference called “laser rod” or “YAF rod”, Abstract and paragraphs [0007, 0012 – 0018]) disposed in the resonator (see Figure 3, paragraphs [0007 and 0024]), the laser rod (see Figure 1, Character 11) having an end surface (see Figure 1, Character 11A) and an antireflection film (see Figure 1, Character 11A and paragraph [0015], the reference called “AR-coated”) formed at the end surface (see Figure 1, Character 11A), and 
an end-surface protection member (see Figure 1, Characters 13B, 27 and 29, the reference called “inner holder”, “opening” and “holder blocker”, Abstract and paragraphs [0016- 0018]) that is disposed at a position facing the end surface (see Figure 1, Character 11A) of the laser rod (see Figure 1, Character 11), that has an opening (see Figure 1, Character 27) defining portion that forms an opening whose diameter is smaller than a diameter of an outer periphery of the end surface 


    PNG
    media_image3.png
    173
    413
    media_image3.png
    Greyscale


Minoru discloses the claimed invention except for the laser rod having a chamfered portion at a peripheral edge of the end surface and the diameter of the outer periphery of the end surface is smaller than a diameter of the laser rod.   Reed teaches a chamfered portion (Figure 1, Character 8).  However, it is well known in the art to apply and/or modify the chamfered portion as discloses by Reed in (see Figure 1, Character 8, Column 1, Lines 25 – 29 and 43 – 4 and Column 3, Lines 8 – 9).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known chamfered portion as suggested by Reed to the laser of Minoru could be used to prevent prevents sharp edges that can fracture and/or chip and damage the end faces of the laser, notwithstanding, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization 


    PNG
    media_image4.png
    149
    235
    media_image4.png
    Greyscale


Minoru discloses the claimed invention except for the opening defining portion of 
the end-surface protection member and the end surface of the laser rod are in contact with each other.   Snitzer teaches the opening (see Figure 2, Character 36a) defining portion of the end-surface protection member (see Figure 2, Character 36, the reference called “small protective cap”) and the end surface of the laser rod (see Figure 2, Character 12) are in contact with each other (see Figure 2).  However, it is well known in the art to apply and/or modify the opening defining portion of the end-surface protection member are in contact with each other  as discloses by Snitzer in (see Figure 2, Column 3, Line 58 and Column 10, Lines  31 – 38 and 45 – 50).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the opening defining portion of the end-surface protection member and the end surface of the laser rod are in contact with each other as suggested by Snitzer to the device of Minoru, in order to protect the laser rod, to prevent the flash-tube light from deteriorating the reflective ends and also to compact the device.

Regarding claim 4, Minoru, Reed and Snitzer discloses the claimed invention except for the opening defining portion of the end-surface protection member comprises a tapered portion whose opening diameter decreases toward the laser rod.   Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the opening defining portion of the end-surface protection member comprises a tapered portion, because could be used to provide a desired optical path, notwithstanding, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, 

Regarding claim 5, Minoru, Reed and Snitzer, Minoru discloses the end-surface protection member (see Figure 1, Characters 13B, 27 and 29) has a tubular portion (see Figure 1) that supports the opening defining portion (see Figure 1, Character 27), and the tubular portion (see Figure 1) is fitted onto and attached to an end surface (see Figure 1, Character 11A) of the laser rod (see Figure 1, Character 11) including the end surface (see Figure 1, Character 11A). 

Regarding claim 8, Minoru, Reed and Snitzer discloses the claimed invention except for the end-surface protection member is made of at least one of a ceramic, glass, or a fluororesin.   Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the end-surface protection member the end-surface protection member, because these materials are heat resistance, pressure and breakage resistance, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 10, Minoru, Reed and Snitzer discloses the claimed invention except for a rod diameter of the laser rod is 3 mm or smaller.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known rod diameter of the laser rod could be more or less than 3 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
            In addition, the selection of a rod diameter of the laser rod, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
            Note that the specification contains no disclosure of either the critical nature of the claimed [a rod diameter of the laser rod is 3 mm or smaller] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [a rod diameter of the laser rod is 3 mm or smaller] or upon another variable recited in a claim, In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Minoru (JPH1187806, examiner submitted in PTO-892 form, filed on September 17, 2019) in view of Reed (US 5,852,626, examiner submitted in PTO-892 form, filed on September 17, 2019), further in view of Snitzer (US 4,044,315), further in view of Bar-Joseph (US 4,858,243, examiner submitted in PTO-892 form, filed on September 17, 2019).


    PNG
    media_image5.png
    212
    414
    media_image5.png
    Greyscale


Regarding claims 6 and 7, Minoru, Reed and Snitzer, Minoru discloses the tubular portion (see Figure 1) of the end-surface protection member (see Figure 1, Characters 13B, 27 and 29)  has a shape that covers an entire region of a side surface of the end portion (see Figure 1) and wherein an O-ring (see Figure 1, Character 25) is 
Minoru, Reed and Snitzer discloses the claimed invention except for a laser chamber that contains at least a part of the laser rod and that has a hole having a columnar shape that is shorter than a longitudinal axial length of the laser rod, wherein the laser rod is inserted through the hole of the laser chamber and is supported by the laser chamber in a state in which both end portions of the laser rod are exposed from the hole.   Bar-Joseph teaches a laser chamber (laser chamber enclosed by external water cooling jacket (see Figures 1 and 2, Character 24) that contains at least a part of the laser rod (see Figures 1 and 2, Character 10) and that has a hole (hole formed in manifold (see Figure 2, Character 60) to hold laser rod (see Figures 1 and 2, Character 10) having a columnar shape that is shorter than a longitudinal axial length of the laser rod  (see Figures 1 and 2, Character 10, laser rod protrudes out of manifold (see Figure 2, Character 60), wherein the laser rod (see Figures 1 and 2, Character 10) is inserted through the hole of the laser chamber (see Figures 1 and 2, Character 24) and is supported by the laser chamber (see Figures 1 and 2, Character 24) in a state in which both end portions of the laser rod (see Figures 1 and 2, Character 10) are exposed from .


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Minoru (JPH1187806, examiner submitted in PTO-892 form, filed on September 17, 2019) in view of Reed (US 5,852,626, examiner submitted in PTO-892 form, filed on September 17, 2019) further in view of Snitzer (US 4,044,315), further in view of Hirota et al (US 2017/0229830, applicant submitted in the IDS, filed on February 25, 2019).

Regarding claim 9, Minoru, Reed and Snitzer discloses the claimed invention except for laser rod is made of an alexandrite crystal.   Hirota teaches a laser rod is made of an alexandrite crystal.  However, it is well known in the art to apply and/or modify the laser rod is made of an alexandrite crystal as discloses by Hirota in (paragraph [0043]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known laser rod is made of an alexandrite crystal as suggested by Hirota to the laser .

Response to Arguments
Applicant's arguments filed November 30, 2020 have been fully considered but they are not persuasive.  Applicant argues that “Snitzer discloses that the end surface of the laser rod is coated with a silver layer that is controlled so as to provide approximately a 2 percent transmission factor, and a small protective cap 36 of a reflecting metal is applied over the end of the rod. The silver layers provided on the end surfaces form a resonator mirror. The small protective cap 36 is used to prevent the flash-tube light from deteriorating the reflective silvered end.  Meanwhile, in the solid laser device of Minoru or Reed, the end surface of the laser rod is not coated with a silver layer and each of the pair of mirrors configuring the resonator is arranged apart from the rod.  Therefore, there is no need to prevent the flash tube light from deteriorating the end surfaces of the rod, and there is no motivation to apply and/or modify the protective cap so that the end surface of the laser rod are in contact with each other, as suggested by Snitzer, to the device of Minoru. Therefore, instead of basing the conclusion of obviousness on actual teachings or suggestions of the prior art and the knowledge of one of ordinary skill in the art at the time the invention was made, the Examiner has improperly used Applicant's own invention as a guide. It is impermissible to use the claimed invention as an instruction manual or 'template' to piece together the teachings of the prior art so that the claimed invention is rendered obvious. The Federal Circuit has previously stated that one cannot use hindsight reconstruction to pick and choose among isolated disclosures in the prior art to deprecate the claimed invention. In re Fritch, 972 F.2d 1260, 23 USPQ 2d 1780, 1784 (Fed. Cir. 1992).”

From MEPE 2144 I. Rationale may be in a reference, or reasoned from common knowledge in the art, scientific principles, art-recognized equivalents, or legal precedent.  
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).

The MPEP provides support for the remaining motivation (remain motivation is: to compact the device).
From MPEP 2144.04 V. Making Portable, Integral, Separable, Adjustable or Continuous
B. Making Integral In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); but see Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form "a single integral and gaplessly continuous piece." Nortron argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the understandings and expectations of the art.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940.  The examiner can normally be reached on M - TH 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA S. MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




    /Delma R Fordé/Examiner, Art Unit 2828             


                                                                                                                                                                                           /TOD T VAN ROY/Primary Examiner, Art Unit 2828